Pettit, J.
This suit was brought on a promissory note by the appellee against William P. Erwine, Edwin Erwine, and William Conner. The process was returned served on William P. Erwine and William Conner, but Edwin Erwine was not found, which was noticed on the record. There was a trial had and a judgment rendered against William P. Erwine and William Conner, and William P. Erwine only prayed and took an appeal. He has not given notic'e to his co-defendant of the appeal, and the appeal must be dismissed. 2 G. & H. 270; Kirby v. Holmes, 6 Ind. 33; Kain v. Gradon, 6 Blackf. 138; and Wickham, v. Hess, ante, p. 183.
The appeal is dismissed, at the costs of the appellant, Erwine.